DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.

 Response to Amendment
The amendment filed 5/13/2022 has been entered.  Claims 1, 10, 12, 21, 23, 31 have been amended.  Claims 1-32 are currently pending in the application, with Claims 12-32 withdrawn.  

Response to Arguments
Applicant’s arguments, see pages 1-2, filed 5/13/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to Claim 1.
Regarding determining a first composition of a first calculus portion of the target and a second composition of a second calculus portion of the target different than the first composition, US 20200383558 A1 by Goebel et al. (hereinafter “Goebel”) discloses determining fluorescence regions from a background by detecting reflected light from the observation area.  
Goebel does not disclose determining a first composition of a first calculus portion of the target and a second composition of a second calculus portion of the target different than the first composition.  However, US 20150031992 A1 by Monga et al. (hereinafter “Monga”) discloses a system 10 for extracting features of a kidney stone using medical image analysis.  A feature extractor 14 provides an analysis to determine the composition of a kidney stone by identifying features at different locations in the stone, for example, a central area and a peripheral area.  The features can used to determine the composition of the core and periphery by comparing the concentrations of uric acid and calcium oxide at each location.
Arguments regarding the applicability of US 2009156900 A1 by Robertson (hereinafter “Robertson”) to the limitations of Claim 1 are considered moot given the new grounds of rejection.
Regarding switching off illumination of the endoscope, Goebel does not disclose wherein the second mode comprises switching off illumination of the endoscope.  However, US 20120165627 A1 by Yamamoto (hereinafter “Yamamoto”) discloses an endoscopic diagnosis system 10 which emits light in a normal mode and a special mode comprising a narrowband observation light mode, first autofluorescence observation mode, and second autofluorescence observation mode.  The output timing and intensity of laser light sources LD1 and LD2 are controlled independently in each emission mode.  In the first and second autofluorescence imaging stages of the special observation mode, the laser source emitting white illumination light is turned off such that the only imaging light is narrowband light emitting from the other laser source.
Arguments regarding the applicability of US 20170176336 A1 by Dimitriadis et al. (hereinafter “Dimitriadis”) to the limitations of Claim 8 are considered moot given the new grounds of rejection.
Please see the rejections under 35 U.S.C. 103 below.

Information Disclosure Statement
The IDS filed 2/1/2022 has been fully considered and an updated copy has been attached. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200383558 A1 by Goebel et al. (hereinafter “Goebel”) in view of US 20150031992 A1 by Monga et al. (hereinafter “Monga”).
Regarding Claim 1, Goebel discloses a method of identifying a target during an endoscopic procedure (fluorescence diagnosis system 10 with endoscope 14; [0053-55]; Fig. 1), the method comprising: changing an illumination mode of an endoscopic illumination source in an endoscope (first semiconductor-illuminant-based light emission unit 32; [0063]; Fig. 2) from a first mode (white-light mode) to a second mode (fluorescence mode; [0077-78]), the first mode having a first amount of illumination and the second mode having a second amount of illumination lower than the first amount (illumination intensity is attenuated by intensity attenuator 54 in fluorescence mode; [0067-70]); causing a non-endoscopic illumination source to emit a diagnostic beam (second semiconductor-illuminant-based emission unit 36 emits narrow-band light; [0064]; Fig. 2) proximate a distal end of the endoscope and directed at a target while the illumination mode of the endoscopic illumination source in the endoscope is in the second mode (light emitted from tip 28 towards observation area 20; [0058-59]; Fig. 1); receiving reflected light of the diagnostic beam from the target (endoscope 14 receives light from observation area 20; [0058-78]), the reflected light being enhanced as a result of the change in the illumination mode (background illumination narrowed and reduced with the switch from white-light to fluorescence mode; [0067-70]); and determining a composition of the target based on the diagnostic beam incident on the target and the reflected light of the diagnostic beam (fluorescence regions detected form reflected light; [0079]).
Goebel does not disclose determining a first composition of a first calculus portion of the target and a second composition of a second calculus portion of the target different than the first composition.  However, Monga discloses a system 10 for extracting features of a kidney stone using medical image analysis.  A feature extractor 14 provides an analysis to determine the composition of a kidney stone by identifying features at different locations in the stone, for example, a central area and a peripheral area.  As given by the data in Table 1, features can used to determine the composition of the core and periphery by comparing the concentrations of uric acid and calcium oxide at each location ([0014-16, 22]; Table 1; Figs. 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Goebel to include the composition analysis disclosed by Monga with the benefit of distinguishing among different kidney stone compositions (Monga [0014]). 
Regarding Claim 2, Goebel as modified by Monga discloses the method of claim 1.  Goebel further discloses wherein the changing of the illumination mode for the endoscope includes adjusting at least one endoscopic illumination source to provide respective amounts of illumination under the first and second modes (illumination intensity from first semiconductor-illuminant-based light emission unit 32 is attenuated by intensity attenuator 54 in fluorescence mode; [0067-70]).
Regarding Claim 4, Goebel as modified by Monga discloses the method of claim 1.  Goebel further discloses receiving a trigger signal to cause the non- endoscopic illumination source to emit the diagnostic beam, wherein the changing of the illumination mode from the first mode to the second mode is in response to the trigger signal (signal from control unit 64 switches between operation modes and individually controls light emission units 32 and 36; [0076]).
Regarding Claim 6, Goebel as modified by Monga discloses the method of claim 1.  Goebel further discloses wherein the diagnostic beam includes a laser beam emanated from a laser source (second light emission unit 36 comprising a laser diode; [0064]).
Regarding Claim 9, Goebel as modified by Monga discloses the method of claim 1.  Goebel further discloses, while the illumination mode is in the second mode, displaying an image of the target on a display, the image including a prior image of the target or a modified image of a current image of the target (background images observed together with fluorescence images on monitor 30; [0079]; Fig. 1).
Regarding Claim 10, Goebel as modified by Monga discloses the method of claim 1.  Goebel further discloses detecting fluorescence regions in an image from properties of reflected light ([0078-79]).
Goebel does not disclose wherein determining the first composition of the first calculus portion and the second composition of the second calculus portion.  However, Monga discloses extracting features of a kidney stone using medical image analysis.  A feature extractor 14 provides an analysis to determine the composition of a kidney stone by identifying features at different locations in the stone, for example, a central area and a peripheral area.  As given by the data in Table 1, features can used to determine the composition of the core and periphery by comparing the concentrations of uric acid and calcium oxide at each location ([0014-16, 22]; Table 1; Figs. 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Goebel to include the composition analysis disclosed by Monga with the benefit of distinguishing among different kidney stone compositions (Monga [0014]). 

Claims 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Goebel in view of Monga as applied to Claim 1, and further in view of US 20170176336 A1 by Dimitriadis et al. (hereinafter “Dimitriadis”).
Regarding Claim 3, Goebel as modified by Monga discloses the method of claim 1.  Goebel further discloses wherein the changing of the illumination mode for the endoscope includes causing a first endoscopic illumination source to emit illumination light while the illumination mode of the endoscope is in the first mode (illumination light from first light emission unit 32 in white-light mode; [0077]), the illumination light emitted proximate the distal end of the endoscope (light emitted from tip 28; [0058-59]; Fig. 1).
Modified Goebel does not disclose causing a different second endoscopic illumination source to emit illumination light while the illumination mode of the endoscope is in the second mode.  However, Dimitriadis discloses an illumination system 100 with an endoscope through which light is emitted in multiple phases ([0125]; Figs. 56C-E).  The illumination light provided in phase 1 includes light from light source 111, while the illumination light provided in phase 2 includes light from light source 121 and light source 111 is turned off ([0025-26, 29]; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light source configuration disclosed by Goebel to include a second endoscopic illumination source as disclosed by Dimitriadis with the benefit of detecting fluorescent light emitted by an object without detecting relevant amounts of reflected light (Dimitriadis [0026]).
Regarding Claim 7, Goebel as modified by Monga discloses the method of claim 1.  Modified Goebel does not disclose changing the illumination mode from the second mode back to the first mode after the non-endoscopic illumination source has stopped emanating the diagnostic beam.  However, Dimitriadis discloses illumination light provided in phase 1 from light source 111, and illumination light provided in phase 2 from light source 121.  A signal from controller 300 switches off the light source 121 and switches on light source 111 to change the emission phase ([0025-26, 29]; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light source configuration disclosed by Goebel to include a second endoscopic illumination source as disclosed by Dimitriadis with the benefit of detecting fluorescent light emitted by an object without detecting relevant amounts of reflected light (Dimitriadis [0026]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goebel in view of Monga as applied to Claim 1, and further in view of US 20200078108 A1 by Richmond et al. (hereinafter “Richmond”).
Regarding Claim 5, Goebel as modified by Monga discloses the method of claim 1.  Goebel further discloses receiving an image of the target (camera 26 images the observation area 20 with reflected light; [0058-61]; Fig. 1)
Modified Goebel does not disclose wherein the changing of the illumination mode from the first mode to the second mode is in response to a change in brightness or intensity of the received image of the target. However, Richmond discloses a surgical system with a controller which detects the reflected luminance of a tissue and varies the output power based on the detected value [0007-8].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Goebel with the control disclosed by Richmond with the benefit of ensuring that the tissue does not become damaged during a procedure (Richmond [0006]).     

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goebel in view of Monga as applied to Claim 1, and further in view of US 20120165627 A1 by Yamamoto (hereinafter “Yamamoto”).
Regarding Claim 8, Goebel as modified by Monga discloses the method of claim 1.  Goebel does not disclose wherein the second mode comprises switching off illumination of the endoscope.  However, Yamamoto discloses an endoscopic diagnosis system 10 which emits light in a normal mode and a special mode comprising a narrowband observation light mode, first autofluorescence observation mode, and second autofluorescence observation mode.  The output timing and intensity of laser light sources LD1 and LD2 are controlled independently in each emission mode.  In the first and second autofluorescence imaging stages of the special observation mode, the laser source emitting white illumination light is turned off such that the only imaging light is narrowband light emitting from the other laser source ([0035-37, 83-87]; Figs. 6-7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Goebel with the emission pattern disclosed by Yamamoto with the benefit of obtaining high-quality autofluorescence images (Yamamoto [0087]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goebel in view of Monga as applied to Claim 10, and further in view of US 20090156900 A1 by Robertson (hereinafter “Robertson”).
Regarding Claim 11, Goebel as modified by Monga discloses the method of claim 10.  Goebel does not disclose a first or second laser setting.  However, Monga discloses extracting features of a kidney stone using medical image analysis.  A feature extractor 14 provides an analysis to determine the composition of a kidney stone by identifying features at different locations in the stone, for example, a central area and a peripheral area.  As given by the data in Table 1, features can used to determine the composition of the core and periphery by comparing the concentrations of uric acid and calcium oxide at each location ([0014-16, 22]; Table 1; Figs. 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Goebel to include the composition analysis disclosed by Monga with the benefit of distinguishing among different kidney stone compositions (Monga [0014]). 
Further, Robertson discloses an endoscope illumination method used to determine the region of interest, which has a specific composition ([0021, 31-34]).  Image analysis performed by a processor includes closed-loop feedback control to adjust the laser pulse rate and energy based on the treatment area.  As the composition varies over this area, the laser setting is automatically adjusted ([0035-37]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the target determination process disclosed by Dimitriadis with the first and second composition disclosed by Robertson with the benefit of determining appropriate treatments and facilitating procedures for a variety of stone types (Robertson [0040]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210208384 A1
US 20210120646 A1
US 20180192982 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795